PER CURIAM.
The judgment and sentence are affirmed. However, in view of the fact that appellant was insolvent, the trial court erred in assessing him court costs in the amount of $2.00. Brown v. State, 400 So.2d 510 (Fla. 2d DCA 1981). Therefore those costs are stricken from the order.
Appellant was also assessed an attorney’s fee for the services of the public defender plus costs expended in appellant’s behalf by the public defender, as authorized by section 27.56, Florida Statutes (1979). However, the trial court failed to afford appellant the protection of adequate prior notice and opportunity to be heard on the question of the fee and costs as mandated by section 27.56(7).
Accordingly, the judgment and sentence are affirmed, but the portions of the trial court’s order assessing costs expended by the public defender and an attorney’s fee for the public defender are stricken, without prejudice to the assessment of an attorney’s fee and costs after notice and hearing in compliance with section 27.56(7), Florida Statutes (1979).
SCHEB, C. J., and DANAHY and CAMPBELL, JJ., concur.